Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 30, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

  154556-7                                                                                                  Brian K. Zahra
                                                                                                    Bridget M. McCormack
  COLOMA CHARTER TOWNSHIP,                                                                                David F. Viviano
                                                                                                      Richard H. Bernstein
          Plaintiff/Counterdefendant-                                                                      Kurtis T. Wilder
          Appellee,                                                                                  Elizabeth T. Clement,
                                                                                                                      Justices
  v                                                                 SC: 154556
                                                                    COA: 325226
                                                                    Berrien CC: 13-000317-CZ
  BERRIEN COUNTY and BERRIEN COUNTY
  SHERIFF’S DEPARTMENT,
             Defendants/Counterplaintiffs-
             Appellants,
  and
  LANDFILL MANAGEMENT COMPANY, INC.,
  and HENNESSY LAND COMPANY,
            Defendants-Appellants.

  _________________________________________/

  JOE HERMAN, SUE HERMAN, JAY JOLLAY,
  SARAH JOLLAY, JERRY JOLLAY, NEAL
  KREITNER, TONY PETERSON, LIZ
  PETERSON, RANDY BJORGE, ANNETTE
  BJORGE, and TINA BUCK,
             Plaintiffs-Appellees,
  v                                                                 SC: 154557
                                                                    COA: 325335
                                                                    Berrien CC: 05-003247-CZ
  BERRIEN COUNTY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we VACATE our order of
  September 22, 2017. The application for leave to appeal the September 6, 2016 judgment
  of the Court of Appeals is DENIED, because we are no longer persuaded that the
  questions presented should be reviewed by this Court.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 30, 2018
         p0327
                                                                               Clerk